MARTIN, Chief Justice
(dissenting).
In this ease the infant enjoyed the protection of the policy for a period of one year before he repudiated it. It seems to me to be “against natural justice” to allow him to recover the entire amount of the premium paid fo-r the policy without deduction for the benefit accruing to him during the time when it was in force. Myers v. Hurley Motor Co., 273 U. S. 18, 47 S. Ct. 277, 71 L. Ed. 515, 50 A. L. R. 1181; Rice v. Butler, 160 N. Y. 578, 55 N. E. 275, 47 L. R. A. 303, 73 Am. St. Rep. 703; Rice Auto Co., Inc. v. Spillman, 51 App. D. C. 378, 280 F. 452; Adams v. Beall, 67 Md. 53, 8 A. 664, 1 Am. St. Rep. 379; Heath v. Stevens, 48 N. H. 251.